      Case 1:20-cr-00077-RJA-HKS Document 21 Filed 10/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,

                                                               20-CR-77A
              -v-

PAUL E. LUBIENECKI,

                Defendant.
___________________________________



                                DECISION AND ORDER

              This case was referred to the undersigned by the Hon. Richard J. Arcara,

in accordance with 28 U.S.C. § 636(b)(1), for all pretrial matters and to hear and report

on dispositive motions.



                              PRELIMINARY STATEMENT



              The defendant, Paul E. Lubienecki (Athe defendant@), is charged in a one

count Indictment with having violated Title 18 U.S.C. §§ 2261A(2) and 2261A(2)(B).

Dkt. #8. He has filed an alternative motion wherein he seeks a Bill of Particulars in the

event that his pending motion seeking dismissal of the Indictment is denied. Dkt. #14.

The government has filed its opposition to this alternative motion as well as its

opposition to defendant’s motion to dismiss the Indictment. Dkt. #16. This Court heard

oral argument on both of defendant’s motions. The defendant’s motion seeking
      Case 1:20-cr-00077-RJA-HKS Document 21 Filed 10/20/20 Page 2 of 5




dismissal of the Indictment will be addressed in a separate Report, Recommendation

and Order by this Court.




                             DISCUSSION AND ANALYSIS


              The defendant was originally charged in a Criminal Complaint with having

violated Title 18 U.S.C. §§ 2261A(2)(A) and 2261A(2)(B) based on a detailed affidavit of

Special Agent Randall E. Garver. Dkt. #1. The defendant and his attorney received a

copy of the Criminal Complaint and the affidavit of Special Agent Garver. The indictment

charges the defendant as follows:



              From on or about August, 20, 2019, to on or about February
             4, 2020, in the Western District of New York, the defendant,
             PAUL E. LUBIENECKI, with the intent to harass and
             intimidate another person, that is, Victim 1, a person known
             to the Grand Jury, did use an electronic communication
             service, an electronic communication system of interstate
             commerce, and a facility of interstate and foreign commerce
             to engage in a course of conduct that placed Victim 1 in
             reasonable fear of death and serious bodily injury to Victim
             1, and caused, attempted to cause, and would be
             reasonably expected to cause, substantial emotional distress
             to Victim 1.

             All in violation of Title 18, United States Code, Sections
             2261A(2)(A) and 2261A(2)(B).


             In his “Declaration of Counsel,” defendant’s attorney admits that “all

responsive information and documentation in the possession or under the control of the

government has been produced.” Dkt. #14, p. 6, ¶ 26. Also in his “Declaration of

Counsel,” defendant’s attorney recites descriptive detail contained in Special Agent


                                            2
      Case 1:20-cr-00077-RJA-HKS Document 21 Filed 10/20/20 Page 3 of 5




Garver’s affidavit as dates and contents of alleged voicemail threats made by the

defendant to Victim 1 which form the basis for the charge against the defendant in

Count 1 of the Indictment. Dkt. #14, p. 4, ¶s 7, 8.



              The defendant’s request for a bill of particulars is DENIED. It has become

axiomatic that the function of a bill of particulars is to apprise a defendant of the

essential facts of the crime for which he has been charged. United States v. Salazar,

485 F.2d 1272, 1277-78 (2d Cir. 1973); cert. denied, 415 U.S. 985 (1974); Wong Tai v.

United States, 273 U.S. 77 (1927). The charge in Count 1 of the Indictment, along with

the Criminal Complaint and affidavit of Special Agent Garver and the discovery

materials provided or to be provided by the government as aforesaid, clearly inform the

defendant of the essential facts of the crime charged. As a result, the defendant is not

entitled to, nor is he in need of, the “particulars” being sought for that purpose.




              “A bill of particulars should be required only where the
              charges of the indictment are so general that they do not
              advise the defendant of the specific acts of which he is
              accused.” United States v. Feola, 651 F. Supp. 1068, 1132
              (S.D.N.Y. 1987), aff’d, 875 F.2d 857 (2d Cir.) (mem.), cert.
              denied, ____ U.S. ____, 110 S.Ct. 110, 107 L.Ed.2d 72
              (1989); see also United States v. Leonelli, 428 F. Supp. 880,
              882 (S.D.N.Y. 1977). “Whether to grant a bill of particulars
              rests within the sound discretion of the district court.” United
              States v. Panza, 750 F.2d 1141, 1148 (2d Cir. 1984) (citing
              United States v. Burgin, 621 F.2d 1352, 1358-59 (5th Cir.),
              cert. denied, 449 U.S. 1015, 101 S.Ct. 574, 66 L.Ed.2d 474
              (1980)); see also Bortnovsky, 820 F.2d at 574. “Acquisition
              of evidentiary detail is not the function of the bill of
              particulars.” Hemphill v. United States, 392 F.2d 45, 49 (8th

                                              3
      Case 1:20-cr-00077-RJA-HKS Document 21 Filed 10/20/20 Page 4 of 5




              Cir.), cert. denied, 393 U.S. 877, 89 S.Ct. 176, 21 L.Ed.2d
              149 (1968).



United States v. Torres, 901 F.2d 205, 234 (2d Cir. 1990); see also United States v.

Chen, 378 F.3d 151, 163 (2d Cir. 2004); United States v. Porter, 2007 WL 4103679 (2d

Cir. 2007).




              It is hereby ORDERED pursuant to 28 U.S.C § 636(b)(1) that:




              This Decision and Order be filed with the Clerk of Court.



              ANY OBJECTIONS to this Decision and Order must be filed with the Clerk

of this Court within fourteen (14) days after receipt of a copy of this Decision and Order

in accordance with the above statute, Fed.R.Crim.P. 58(g)(2)(A), Fed.R.Crim.P. 59, and

Local Rule 59.



              The district judge will ordinarily refuse to consider de novo, arguments,

case law and/or evidentiary material which could have been, but were not presented to

the magistrate judge in the first instance. See, e.g., Patterson-Leitch Co., Inc. v.

Massachusetts Municipal Wholesale Electric Co., 840 F.2d 985 (1st Cir. 1988). Failure

to file objections within the specified time or to request an extension of such time

waives the right to appeal the District Judge's Order. Thomas v. Arn, 474 U.S. 140

(1985); Wesolek, et al. v. Canadair Ltd., et al., 838 F.2d 55 (2d Cir. 1988).


                                             4
      Case 1:20-cr-00077-RJA-HKS Document 21 Filed 10/20/20 Page 5 of 5




              The parties are reminded that, pursuant to Rule 59 of the Local Rules for

the Western District of New York, “in the event that a party files objections, the specific

matters to which the party objects and the manner in which it is claimed that the order is

clearly erroneous or contrary to law shall be clearly set out in the objections.” Failure to

comply with the provisions of Rule 59, or with the similar provisions of

Rule 59 (concerning objections to a Magistrate Judge's Decision and Order), may

result in the District Judge's refusal to consider the objection.



DATED:        October 20, 2020
              Buffalo, New York




                                             S/ H. Kenneth Schroeder, Jr.
                                            H. KENNETH SCHROEDER, JR.
                                            United States Magistrate Judge




                                             5
